Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,7-12 and 14-20 of copending Application No. 15/280411 (reference application) in view of Gunther et al. (WO 2014/041055 A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because ‘411 claims an ophthalmic composition comprising a mixture of semi-fluorinated alkanes CF3-(CF2)3-(CH2)4-CH3 (F4H5) and its branched isomer CF3-(CF2)3-CH(CH3)-(CH2)2-CH3  (F4H5(br)). 
‘411 does not claim expressly a mixture of semi-fluorinated alkane F6H8 and its branched isomer herein.
However, Gunther et al teach semifluorinated alkane of formula F-(CF2)n-(CH2)m
Therefore, it would have been obvious at the time before the effective filing date of this application to use F6H8 semifluorinated alkanes in place of the F4H5 semifluorinated alkanes.
 One of ordinary skill in the art would have been motivated to use F6H8 semifluorinated alkanes in place of the F4H5 semifluorinated alkanes because the semifluorinated alkanes are known to be similarly useful as ophthalmic composition and are interchangeable for that purpose.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “not more than 10 mPa’s” , and the claim also recites “preferably not more than 4mPa’s”  which is the narrower statement 
Claims 25 and 26 recites the limitation "the kit according to claim 9" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note, claim 9 has been cancelled. The claims are indefinite as to the scope of the kit claimed therein. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gunther (EP 2708228  A1,) in view of Meinert et al. (European Journal of Ophthalmology, 2000, vol. 10, no. 3, pp. 189-197, IDS).
 Gunther I teach liquid eye wash composition for removing foreign agents from eye or ophthalmic tissue. The composition comprising one or more semifluorinated alkane, and optionally further constituents, and method of using the same, either alone or in combination with other means for removing contaminants from an affected eye. See, particularly, the abstract. The semifluorinated alkane are linear or branched alkane. In particularly, the semifluorinated alkanes are of the general formula F(CF2)n(CH2)mH, wherein n and m are 3-20, particularly, 3-10, specific semifluorinated alkanes are F4H5, F6H6, F6H8. See, particularly, paragraphs [0015] 
Gunther I does not teach expressly a composition comprising the particular combination of semifluorinated alkanes: F6H8 and its branched isomer herein.
However, Meinert et al. teach semifluorinated alkanes are physically, chemically and physiologically inert, colorless, laser stable liquids that are useful for unfolding a retina and as solvents or solubilizers for drugs and medicaments (see abstract). These compounds can be linear or branched (see page 191, left column). F6F6 and F6F8 have similar properties (see table 1, 3 and 4) and can be combined (see figure 3). F6H8 was found to have good long-term vitreous substitute for up to three months and is commercially available for ophthalmic purposes (see page 196, first paragraph).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make an ophthalmic composition comprising the particular combination of semifluorinated alkanes: F6H8 and its branched isomer herein.
A person of ordinary skill in the art would have been motivated to make an ophthalmic composition comprising the particular combination of semifluorinated alkanes: F6H8 and its branched isomer herein because the semifluorinated alkanes: F6H8 and its branched isomer are In re Kerkhoven, 205 USPQ 1069. As to the particular percentage of each of the isomers, note, the optimization of a result effective parameter, e.g., effective amounts of each of the known active agents, is considered within the skill of the artisan, absent evidence to the contrary. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. With respect to claim 6, requiring the absent of a polymer, a perfluorinated compound, and/or an dissolved pharmaceutic active ingredient, note, Gunther et al. teach the semifluorinated alkane may be used along without other ingredients. As to claims 5, 7 and 24, for the particular physical parameters, such physical properties would have been inherent for the mixture of the semifluorinated alkanes. As to claim 20, the further employment of a stabilizer or preservative in a pharmaceutical composition would have been within the purview of ordinary skill in the art. Further, Gunther teach that optionally other active ingredients (solute) may be incorporated in the semifluorinated alkane liquid. With respect to claims 15, 25 and 26, requiring a dropper dimensions dispensing a droplet having volume of 8-15 µl,  8-12 µl, or 10µl, note, dropper as dispensing means for ophthalmic delivery has been old and well-known, and the optimization of the delivery amounts accordingly would have been a matter of optimization of a result effective parameter, which is considered within the skill of the artisan, absent evidence to the contrary. See, In re Boesch and Slaney
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627